PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/675,386
Filing Date: 6 Nov 2019
Appellant(s): ZHANG et al.



__________________
Stephen W. Moore
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/20/2021.


(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 05/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim(s) 1, 3-6, 8-10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US Patent/PGPub. No. 20160027396).

NEW GROUNDS OF REJECTION

None.

WITHDRAWN REJECTIONS

The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.

None.

(2) Response to Argument

i. Introduction

1.	The appellant summarizes the prior art, Li et al.’s (US Patent/PGPub. No. 20160027396) teachings that have no recitation in the claims.

2.	The appellant seems to argue that the ADDITIONAL teaching of “pixel units in two adjacent columns are connected to the same data line”, ([0005] please see below), which by no mean excludes the recited features “pixels of odd-numbered rows in the same pixel column are connected with the source signal lines on a first side of the pixel column, and pixels of even numbered rows in the same pixel column are connected with the source signal lines on a second side of the pixel column opposite the first side”. Please see below.


    PNG
    media_image2.png
    839
    1406
    media_image2.png
    Greyscale


ii. “The Examiner mistakenly relates the "same pixel column" recited in claim 1 and claim 6 with an array of pixel columns shown in Figure 1 of Li”.

The appellant argues that the columns of Li et al. are not the “same column” illustrated by the Examiner. However, the Examiner respectfully disagrees because:

1.	Li et al. EXPLICITLY DISCLOSE THAT “the pixel units in
odd-numbered columns are connected to the same gate line,
the pixel units in the even-numbered columns are connected
to another gate line …” [0005]. Please see below illustration.


    PNG
    media_image3.png
    477
    790
    media_image3.png
    Greyscale


2.	Li et al. CLEARLY ILLUSTRATE THAT there are 8 COLUMNS with 4 DATA LINEs extending in the VERTICAL DIRECTION, where “the pixel units in odd-numbered columns are connected to the same gate line, the pixel units in the even-numbered columns are connected to another gate line …” [0005], FIG. 1. Please see below illustration.


    PNG
    media_image4.png
    840
    1361
    media_image4.png
    Greyscale


3.	All pixels are SHOWN in ROWS AND COLUMNS.

iii. “Li does not teach pixel units in the same column that are
connected to different data lines.”

1.	The above argument is not recited in claims 1 and 6.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pixel units in the same column that are connected to different data lines) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

2.	Appellant incorrectly labels “EVEN ROW”.


    PNG
    media_image5.png
    530
    733
    media_image5.png
    Greyscale

3.	ODD ROWS ARE ROWS HAVING THE GATEs OF TRANSISTORs CONNECTED TO ODD GATE LINEs WITH ODD SHIFT REGISTERS, SR1, SR3, SR5, … and THE SOURCEs OF TRANSISTORs CONNECTED TO DATA LINEs 

AND

EVEN ROWS ARE ROWS HAVING THE GATEs OF A TRANSISTORs CONNECTED TO EVEN GATE LINEs WITH EVEN SHIFT REGISTERS, SR2, SR4, SR6, … and THE SOURCEs OF TRANSISTORs CONNECTED TO DATA LINEs

Please see below illustration and Li et al.’s [0005].


    PNG
    media_image6.png
    803
    1162
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    281
    785
    media_image7.png
    Greyscale

iv. “It is not possible for each pixel unit in a row of Li's pixel units to
receive a data signal in a single scanning period”.

The above argument is not recited in claims 1 and 6.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., It is not possible for each pixel unit in a row of Li's pixel units to receive a data signal in a single scanning period) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/VINH T LAM/Primary Examiner, Art Unit 2628
                                                                                                                                                                                                        
Conferees:
/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628     
	
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires